DETAILED ACTION
Claims 1-19, 21 are pending in the application and claims 1-19, 21 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicants claim priority to provisional Application No. 62/715448 with an effective filing date of 8/7/2018 and the instant application is granted the priority date of 8/7/2018
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1-19, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) recite(s) identifying anomalies using correlation of values which recites limitations that amounts to a mental process and covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	
	Dependent claims are rejected for depending off independent claims

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claims recite using operational parameters which are used to identify correlations from sensors but does not explain how that is done and its vague enough that it is no longer clear what is meant by such claim language. Correlations are based on parameters are based on attention values, event candidate is based on these correlations, anomaly is based on event candidate. It is unclear what exactly the relationship is between the elements as “based on” is not specific and to have multiple elements being based on each other is unclear starting with the operational parameters. 

	Dependent claims are rejected for depending off independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 15-17 are/is rejected under 35 U.S.C. 103 as being unpatentable over Vijay Manikandan Janakiraman, "Explaining Aviation Safety Incidents Using Deep Temporal Multiple Instance Learning” Proceedings of the 24th ACMSIGKDD Intemational Conference on Knowledge Discovery & DataMining,CM,July2018,pp.406-415 hereinafter referenced as Janakiraman, in view of Mohta et al. US10050987 
Regarding claim 1, Janakiraman teaches: organizing time series data from sensors that measure operational parameters of a system, maintaining an association between instances identified in the time series data and respective sensors; (Janakiraman see section 3.1, 4.3 label for entire flight to be a collection of instances such that each instance is based on sensor variables for example time series data to include 300 sensory variables using a subset to generate 100 instances for a given flight)
calculating an instance attention value for each instance of at least one instance; (Janakiraman see section 3.1 figure 2, each instance calculated from sensory data for a given instance)
calculating a sensor attention value for each sensor of the respective sensors; (Janakiraman see section 3.1, 4.3 over 300 sensory variables)
identifying correlations between the operational parameters measured by multiple sensors of the respective sensors based on the instance attention value and sensor attention value, the multiple sensors being associated with the precursor event candidate, to identify precursor event candidate based on the identified correlations between the operational parameters measured by the respective sensors; (Janakiraman see section 1, 2, 3.1, 4.3 each instance is based on sensor variables with example of using a subset of 60 sensory variables and using time series data based sensor variables calculating instances resulting in probability of flight safety to determine precursors to identify events in flight time series data)
identifying an impending anomaly candidate, the impending anomaly candidate being identified based on the precursor event candidate; and (Janakiraman see section 1 based on precursors giving correlated event it is determined that there is a safety incident where safety incident reads on anomaly candidate)
generating an alert indicating an impending anomaly event, the alert identifying a type of impending anomaly event and including procedures for preventing, alleviating, or mitigating the impending anomaly event.  (Janakiraman see section 1, 5.2, 5.3 generating alert and corrective actions based on probability of anomaly or probability of safe landing such that the specific corrective action depends on specific situation of event such as using autopilot or correction in engine speed if exceeded airspeed leads to increased possibility of safety incident)
Janakiraman does not distinctly disclose: data into an input data structure stored in memory blocks, the input data structure
anomaly candidate from a database of historical anomalies
event based on the database of historical anomalies
However, Mohta teaches: data into an input data structure stored in memory blocks, the input data structure (Mohta see col. 11 lines 43-67 col. 12 lines 1-4 memory to store data structures)
anomaly candidate from a database of historical anomalies
event based on the database of historical anomalies (Mohta see col.1 39-62 col. 2 lines 47-62 comparing real time messages and candidate patterns to baseline pattern store to detect anomalies)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of measuring safety incident from sensor data as taught by Janakiraman to include a baseline pattern store as taught by Mohta for the predictable result of more efficiently detecting anomalies.

Regarding claim 2, Janakiraman as modified teaches: wherein associations between respective sensors and time series data are preserved in a trained neural network. (Janakiraman see section 2, 3.1, using deep recurring neural network to learn instances calculated based on time series sensor variables)

Regarding claim 3, Janakiraman as modified teaches: further comprising identifying at least one sensor and at least one instance involved in the precursor event candidate. (Janakiraman see section 1, precursor based on unsually high airspeed at a given instance)

Regarding claims 15-17, note the rejection of claim(s) 1-3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.


Claim(s) 4-7, 18 , 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Vijay Manikandan Janakiraman, "Explaining Aviation Safety Incidents Using Deep Temporal Multiple Instance Learning” Proceedings of the 24th ACMSIGKDD Intemational Conference on Knowledge Discovery & DataMining,CM,July2018,pp.406-415 hereinafter referenced as Janakiraman, in view of Mohta et al. US10050987 in view of Andrassy et al. US2019/0370332
Regarding claim 4, Janakiraman as modified does not teach: wherein the trained neural network includes a cell having a cell update matrix, Jt, defined as: Jt = tanh(WX * xt + Wh ON Ht-1 + Wcorr ON Mt + j, where N represents a number of sensors, bj represents a cell parameter, WX * xt represents information from an input data, ON denotes a tensor product along an axis of N, Wh 0N Ht-1 represents information from a previous hidden state including associations between sensors and corresponding time series data, and Wcorr ON Mt represents information from a correlation between multiple sensors.
However Andrassy teaches: wherein the trained neural network includes a cell having a cell update matrix, Jt, defined as: Jt = tanh(WX * xt + Wh ON Ht-1 + Wcorr ON Mt + j, where N represents a number of sensors, bj represents a cell parameter, WX * xt represents information from an input data, ON denotes a tensor product along an axis of N, Wh 0N Ht-1 represents information from a previous hidden state including associations between sensors and corresponding time series data, and Wcorr ON Mt represents information from a correlation between multiple sensors. (Andrassy see paragraph 0026 neural network in which memory cells associated with hidden vectors and representations are updated with dynamics represented by equation {tilde over (c)}.sub.t=tan h(W.sub.cx.sub.t+U.sub.ch.sub.t-1) where combining Andrassy’s equation with environment of primary reference teaches the equation with its specific variables)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of measuring safety incident from sensor data as taught by Janakiraman to include a neural network cell matrix as taught by Andrassy for the predictable result of more efficiently functioning neural network.

Regarding claim 5, Janakiraman as modified teaches: wherein the cell includes: 
    PNG
    media_image1.png
    183
    1055
    media_image1.png
    Greyscale
 where T represents a number of time steps. a() represents an element-wise sigmoid function, W represents a weighting parameter for it, ft, or ot, ® denotes a concatenation operator, veco denotes concatenating rows of a matrix into a vector, and b represents a gate parameter for it, ft, or ot. (Andrassy see paragraph 0026 neural network in which memory cells associated with hidden vectors and representations are updated with input gate represented by equation i.sub.t=sigmoid(W.sub.ix.sub.t+U.sub.ih.sub.t-1), forget gate represented by equation f.sub.t=sigmoid(W.sub.fx.sub.t+U.sub.fh.sub.t-1), output gate represented by equation o.sub.t=sigmoid(W.sub.ox.sub.t+U.sub.oh.sub.t-1) where combining Andrassy’s equation with environment of primary reference teaches the equation with its specific variables)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of measuring safety incident from sensor data as taught by Janakiraman to include a neural network cell matrix as taught by Andrassy for the predictable result of more efficiently functioning neural network.

Regarding claim 6, Janakiraman as modified teaches: wherein the cell includes a cell state matrix Ct defined as: Ct = mat(ft 0 vec(Ct-1) + it 0 vec(Jt)), where matO reshapes a vector into a matrix, 0 denotes element-wise multiplication of vectors, and Ct-1 represents a cell state matrix at time t-1. (Andrassy see paragraph 0026 neural network in which memory cells associated with hidden vectors and representations are updated with dynamics represented by equation c.sub.t=i.sub.t⊙{tilde over (c)}.sub.t+f.sub.t⊙c.sub.t-1 where combining Andrassy’s equation with environment of primary reference teaches the equation with its specific variables)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of measuring safety incident from sensor data as taught by Janakiraman to include a neural network cell matrix as taught by Andrassy for the predictable result of more efficiently functioning neural network.


Regarding claim 7, Janakiraman as modified teaches: wherein the cell includes a hidden state matrix Ht defined as: 
    PNG
    media_image2.png
    27
    406
    media_image2.png
    Greyscale
  
(Andrassy see paragraph 0026 neural network in which memory cells associated with hidden vectors and representations are updated with dynamics represented by equation h.sub.t=o.sub.t⊙ tan h(c.sub.t) where combining Andrassy’s equation with environment of primary reference teaches the equation with its specific variables)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of measuring safety incident from sensor data as taught by Janakiraman to include a neural network cell matrix as taught by Andrassy for the predictable result of more efficiently functioning neural network.

Regarding claims 18 19, note the rejection of claim(s) 4-7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 8-10 are/is rejected under 35 U.S.C. 103 as being unpatentable over Vijay Manikandan Janakiraman, "Explaining Aviation Safety Incidents Using Deep Temporal Multiple Instance Learning” Proceedings of the 24th ACMSIGKDD Intemational Conference on Knowledge Discovery & DataMining,CM,July2018,pp.406-415 hereinafter referenced as Janakiraman, in view of Mohta et al. US10050987 in view of Braun et al. US2018/0336466 in further view of Fieres et al. US2019/0065985
	Regarding claim 8, Janakiraman teaches: a data receiving circuit configured to receive time series data from a plurality of sensors, which measure operational parameters of a system in substantially real-time; (Janakiraman see section 3.1, 4.3 section 6 in real time, label for entire flight to be a collection of instances such that each instance is based on sensor variables for example time series data to include 300 sensory variables using a subset to generate 100 instances for a given flight)
	store the time series data from the plurality of sensors received
a data organizing routine configured to organize time series data maintaining an association between instances identified in the time series data and the operational parameters measured by the respective sensors; (Janakiraman see section 3.1, 4.3 label for entire flight to be a collection of instances such that each instance is based on sensor variables for example time series data to include 300 sensory variables using a subset to generate 100 instances for a given flight)
a data analysis routine configured identify correlations between the operational parameters measured by multiple sensors of the respective sensors based on the instance attention value and sensor attention value, the multiple sensors being associated with the precursor event candidate, using a trained neural network that preserves associations between respective sensors and time series data, to identify precursor event candidate based on the identified correlations between the operational parameters measured by the respective sensors; (Janakiraman see section 1, 2, 3.1, 4.3 using trained neural networks each instance is based on sensor variables with example of using a subset of 60 sensory variables and using time series data based sensor variables calculating instances resulting in probability of flight safety to determine precursors to identify events in flight time series data)
	an anomaly identification routine configured to identify an impending anomaly candidate, the impending anomaly candidate being identified based on the precursor event candidate; and (Janakiraman see section 1 based on precursors giving correlated event it is determined that there is a safety incident where safety incident reads on anomaly candidate)
an alert subsystem configured to generating an alert indicating an impending anomaly event, the alert identifying a type of impending anomaly event and including procedures for preventing, alleviating, or mitigating the impending anomaly event.  (Janakiraman see section 1, 5.2, 5.3 generating alert and corrective actions based on probability of anomaly or probability of safe landing such that the specific corrective action depends on specific situation of event such as using autopilot or correction in engine speed if exceeded airspeed leads to increased possibility of safety incident)
Janakiraman does not distinctly disclose: a storage circuit configured to store data via the data receiving circuit
a processor device configured to implement:
data into an input data structure stored in memory blocks, the input data structure
a dual attention module configured to calculate an instance attention value for each instance of at least one instance and to calculate a sensor attention value for each sensor of the respective sensors
anomaly candidate from a database of historical anomalies
event based on the database of historical anomalies
However, Mohta teaches: a processor device configured to implement: (Mohta see col. 1 lines 39-62 device with processor)
data into an input data structure stored in memory blocks, the input data structure (Mohta see col. 11 lines 43-67 col. 12 lines 1-4 memory to store data structures)
anomaly candidate from a database of historical anomalies
event based on the database of historical anomalies (Mohta see col.1 39-62 col. 2 lines 47-62 comparing real time messages and candidate patterns to baseline pattern store to detect anomalies)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of measuring safety incident from sensor data as taught by Janakiraman to include a baseline pattern store as taught by Mohta for the predictable result of more efficiently detecting anomalies.
Janakiraman in view of Mohta does not distinctly disclose: a storage circuit configured to store data via the data receiving circuit
a dual attention module configured to calculate an instance attention value for each instance of at least one instance and to calculate a sensor attention value for each sensor of the respective sensors
	However, Braun teaches: a dual attention module configured to calculate an instance attention value for each instance of at least one instance and to calculate a sensor attention value for each sensor of the respective sensors (Braun see paragraph 0006 0116 0200 see fig. 6 calculate attention values for sensors)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of measuring safety incident from sensor data as taught by Janakiraman to include attention values as taught by Braun for the predictable result of more efficiently functioning neural network.
Janakiraman does not distinctly disclose: a storage circuit configured to store data via the data receiving circuit
	However, Fieres teaches: a storage circuit configured to store data via the data receiving circuit (Fieres see paragraph 0051 storage of data on computing system or device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of measuring safety incident from sensor data as taught by Janakiraman to include storage on device as taught by Fieres for the predictable result of more efficiently organizing data.

Regarding claims 9, 10, note the rejection of claim(s) 1-3, 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 11-14 are/is rejected under 35 U.S.C. 103 as being unpatentable over Vijay Manikandan Janakiraman, "Explaining Aviation Safety Incidents Using Deep Temporal Multiple Instance Learning” Proceedings of the 24th ACMSIGKDD Intemational Conference on Knowledge Discovery & DataMining,CM,July2018,pp.406-415 hereinafter referenced as Janakiraman, in view of Mohta et al. US10050987 in view of Braun et al. US2018/0336466 in further view of Fieres et al. US2019/0065985
 in view of Andrassy et al. US2019/0370332
Regarding claims 11-14, note the rejection of claim(s) 4-7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 21 are/is rejected under 35 U.S.C. 103 as being unpatentable over Vijay Manikandan Janakiraman, "Explaining Aviation Safety Incidents Using Deep Temporal Multiple Instance Learning” Proceedings of the 24th ACMSIGKDD Intemational Conference on Knowledge Discovery & DataMining,CM,July2018,pp.406-415 hereinafter referenced as Janakiraman, in view of Mohta et al. US10050987 in view of Yan et al. US2019/0278378
	Regarding claim 21, Janakiraman as modified does not teach: wherein the instance attention values may be determined as: 
    PNG
    media_image3.png
    96
    836
    media_image3.png
    Greyscale
 where k is an instance index, w, V, and U are parameters, vec(Gk) is a vector of a representation of the instance, n is an instance number of a bag, and o(-) is a gating mechanism, and wherein the sensor attention values may be determined as:  
    PNG
    media_image4.png
    110
    722
    media_image4.png
    Greyscale
 where 1 is a sensor index, W, V, and U are parameters, gi is an attention value of an lth sensor at a k instance, and N is a number of sensors.

	However, Yan teaches: wherein the instance attention values may be determined as: 
    PNG
    media_image3.png
    96
    836
    media_image3.png
    Greyscale
 where k is an instance index, w, V, and U are parameters, vec(Gk) is a vector of a representation of the instance, n is an instance number of a bag, and o(-) is a gating mechanism, and wherein the sensor attention values may be determined as:  
    PNG
    media_image4.png
    110
    722
    media_image4.png
    Greyscale
 where 1 is a sensor index, W, V, and U are parameters, gi is an attention value of an lth sensor at a k instance, and N is a number of sensors.

(Yan see paragraph 0114- 0116 equations showing weights for attention represented for each touchpoint where combining Andrassy’s equation with environment of primary reference teaches the equation with its specific variables, formula for attention weights presented as:

    PNG
    media_image5.png
    103
    85
    media_image5.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of measuring safety incident from sensor data as taught by Janakiraman to include attention values as taught by Yan for the predictable result of more efficiently functioning neural network.
Remarks Response to Arguments
	Examiner encourages applicant to conduct interview with examiner as it seems there is a difference in claim interpretation and understanding of what the claim does. Examiner believes interview would be a step in the right direction to move forward prosecution. Examiner also suggests revisiting some of the points made during the previous interview.
	
	Applicant’s argument: 101 rejection should be withdrawn in light of new amendments
	Examiner’s response: Applicant’s argument is considered but is not persuasive. The newly amended portion while is a step in the right direction fails at prong 2B of the 101 analysis because it is merely applying the mental process and therefore does not overcome 101 rejection. 

Applicant’s argument: Prior art of record does not teach attention values
Examiner’s response: Applicant’s argument is considered but is not persuasive. Janakiramen’s teaching of variable values and probabilities reads on attention values. Furthermore, applicant’s argument is moot as newly amended claims require new art which also teaches attention values specifically in the context of neural networks. 

Applicant’s argument: Prior art of record does not teach the formulas in dependent claims
Examiner’s response: Applicant’s argument is considered but is not persuasive. Andrassy reference teaches the formulas but uses different variable representations not specific to the environment of the invention. Andrassy when combined with the other references can account for the specific variables in the claims

Applicant’s argument: Prior art of record does not teach new claims
Examiner’s response: Applicant’s argument is moot as newly amended claims are responded to in the above rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN S LIN/Examiner, Art Unit 2153